                                                                       Office of the Governor
              THE STATE
               OJALASKA                                                COMMISSION FOR HUMAN RIGHTS

                                                                                      800 A Street, Suite 204
                                                                              Anchorage, Alaska 99501`3669
                                                                           Nlr]Nrr 9Or 1] 4.4Uf )2 / 9Or 2:] 6] 4] 4
                GOVF,RNOR MICHALL I. DUNLEAVY
                                                                                TTY/TDD: 71 I for Alaska Relay
                                                                                              Fox: 907.278.8588




Simaika Tagaloa
7890 Creekside Center Drive, Unit #j2
Anchorage, AK 99504

Ronald Shaw
Shaw Law PLLC
5150 Broadway, Unit 619
San Antonio, TX 78209

       RE..    Simaika Tagaloa v. Main Building Maintenance
              ASCHR No. I-19-098
              EEOC No. 38A-2019-00136

                                   DETERMINATION

Under the authority of AS 18.80.110-.112, the Alaska State Commission for Human Rights
has impartially investlgated this complamt and now issues the following determination.

This complalnt was timely filed in accordance wlth 6 AAC 30.230. Respondent is subject to
the Commission's jurisdiction, and all other jurisdictional requrements have been met.

Complalnant alleges that on April 1, 2019, respondent's manager informed him that his
employment was being terminated, alleging that he ate breakfast on the clock. Respondent
did not terminate other employees not of his race for similar actions.

Respondent denies complainant's allegations. Respondent asserts that complainant was not
an employee, and therefore his employment was not terminated. Respondent asserts that
the complainant was an employee of a company to which respondent replaced as a federal
contractor. Respondent asserts that complainant was not selected to fill its open position as
it determined that it needed fewer employees and due to complalnant's previous work
performance issues as indicated by complalnant's supervisor.

Investigation showed that respondent was awarded a contract with the United States Air
Force, which was expected to commence on April 1, 2019, in jBER, Alaska. Evidence and
testimony showed that respondent contacted the previous contract holder and complalnant's
employer, NMI Alaska, Inc., to discuss its current employees and to determine which
employees would be offered positions of employment as respondent determined it could
perform the contract with fewer employees. Investigation showed that each employee was
evaluated based on attendance, performance, capabihty, and seniority. There appears to be a

         Case 3:19-cv-00221-TMB Document 5-2 Filed 11/14/19 Page 1 of 2Exhibit B
                                                                                     Page 1 of 2
Determmation                           Page 2                                      J-19-098




genuine dispute as to the accuracy of respondent's evaluation of complainant's work
performance and attendance. Testimony showed that complainant was not provided with an
offer of employment by respondent. Evidence did not show that complainant was
employed by respondent at the commencement of its contract on April 1, 2019; however, it
did show that respondent provide an offer of employment to an employee of the same race
as complainant. Investigatlon failed to produce evidence that complainant was not offered
employment because of his race.

Therefore, having reviewed all evidence of any klnd submitted by complainant and
respondent, in addition to evidence obtained independently, I find that complalnant's
allegations are not supported by substantial evidence.




I approve this deterrmnation. The Commission staff will take no further action, and the case
is now dismissed.




Date




        Case 3:19-cv-00221-TMB Document 5-2 Filed 11/14/19 Page 2 of 2Exhibit B
                                                                                Page 2 of 2
